UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-6460


ALDEN ROLAND,

                Petitioner – Appellant,

          v.

ROBERT LEWIS,

                Respondent - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Robert J. Conrad,
Jr., District Judge. (1:12-cv-00389-RJC)


Submitted:   August 7, 2014                 Decided:   August 18, 2014


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alden Roland, Appellant Pro Se. Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alden     Roland   seeks      to    appeal    the    district       court’s

order denying relief on his 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of     appealability.             See     28     U.S.C.

§ 2253(c)(1)(A) (2012).            A certificate of appealability will not

issue     absent       “a    substantial      showing       of     the    denial    of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard       by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El   v.   Cockrell,      537     U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Roland has not made the requisite showing.                          Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

deny leave to proceed in forma pauperis and dispense with oral

argument because the facts and legal contentions are adequately



                                             2
presented in the materials before the court and argument would

not aid the decisional process.



                                                     DISMISSED




                                  3